Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change September 14, 2009 Item 3 News Release The news release dated September 14, 2009 was disseminated through Marketwire’s Canada and US Timely Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that diamond drilling at its wholly-owned Snowfield Project continues to deliver wide intersections of gold-copper mineralization in the Snowfield Zone and expand its dimensions.The property is located 65 kilometers north of the town of Stewart and 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated September 14, 2009. 5.2 Disclosure for Restructuring Transactions
